Case 2:20-cv-02127-PKH Document 21           Filed 08/17/21 Page 1 of 1 PageID #: 637




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION



STEPHANIE D. JONES                                                          PLAINTIFF

v.                               CASE NO. 2:20-CV-2127

KILOLO KIJAKAZI, Acting Commissioner,
Social Security Administration                                              DEFENDANT



                                      JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is REVERSED, and this case

is REMANDED to the Commissioner for further consideration pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED this August 17, 2021.



                                         /s/P. K. Holmes III
                                         P. K. HOLMES III
                                         U.S. DISTRICT JUDGE
